SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2014 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Operational Performance of Refining Park Rio de Janeiro, January 7, 2014 – Petróleo Brasileiro S.A – Petrobras inform that its refining park in Brazil processed an average of 2,034,000 barrels of oil per day between January and November 2013, a rise of 8% from the 1,897,000 barrels per day registered in the same period of 2012, adhering to the most rigorous principles of safety. This new operational parameter stems from improved performance obtained with the start-up of new quality and conversion units since 2012, in addition to the optimization of refining processes and removal of some bottlenecks in the oil and oil products flow infrastructure. In order to evaluate the performance of its units, Petrobras uses the refining park Utilization Factor (FUT), as one of the indicators that measures operational performance. The FUT is calculated as follows: FUT (%) Processed Feedstock Reference Feedstock Processed Feedstock: Volume of oil processed in a given period. Reference Feedstock or Installed capacity
